The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yacoub (cited by applicant; US 2009/0238592 A1) in view of Yacoub et al. (US 2009/0080922 A1) in view of Scheade et al. (2012/0312179 A1).
Regarding claim 16, a method of controlling voltage applied to a print blanket within a printing device, comprising: during printing of a print job, receiving an interrupt to trigger a null cycle; in response to the interrupt, applying a non-zero null bias voltage to a print blanket; stopping the printing during the null cycle; and in response to detecting that the interrupt has stopped, applying a print bias voltage to the print blanket (figures 2 and 6; [0030, 0034-0035, 0041-0044]. The bias named: “non-zero null bias voltage” is not recited to have a non-zero magnitude.  There are null cycles added as a part of the printing process and for the drying process.  In addition, when a current surge occurs, there is also a null cycle when the voltage is removed from the print blanket intermediate transfer member; the printing device would prepare for printing after the interrupt by standby or printing).
Regarding claim 17, further comprising detecting that the interrupt has stopped.
Regarding claim 18, further comprising inserting a print cycle into the print job following the null cycle.
Regarding claim 19, stopping the printing during the null cycle comprises: discontinuing writing images on a photoreceptor of the printing device; and halting transportation of print media within the printing device.
Regarding claim 20, reducing the print blanket bias voltage comprises adjusting a voltage set-point of a voltage source coupled to the print blanket.
Regarding claim 21, the interrupt is received from a printing subsystem indicating the printing subsystem is not ready to continue printing.
Regarding claim 22, further comprising: during the null cycle, receiving a null cycle trigger; and in response to the null cycle trigger, continuing to apply a null cycle voltage to the print blanket; and continuing to stop the printing.
Regarding claim 23, the null bias level is below a corona breakdown threshold voltage but above a residual voltage remaining on a photoreceptor of the printing device after being discharged by light.
Regarding claim 24, a printing device comprising: a print blanket to receive an ink image from a photoreceptor; a bias unit to set a bias voltage of the print blanket; a voltage source to provide a print bias voltage and a null cycle bias voltage; and a controller to: detect an interrupt for a print job being printed by the printing device; responsive to the interrupt, adjust a set-point of the bias unit from the print bias voltage to the null cycle bias voltage; and responsive to detecting that the interrupt has stopped, adjust the set-point of the bias unit back to the print bias voltage.
Regarding claim 25, further comprising a printing subsystem to generate the interrupt when the printing subsystem is not ready to perform a print cycle [0042].
Regarding claim 26, wherein in response to detecting that the interrupt has stopped, the controller is further to insert a print cycle in the print job [0042].
Regarding claim 27, wherein in response to detecting the interrupt, the controller is further to insert a null cycle.
Regarding claim 28, wherein the null cycle bias voltage comprises a voltage value between the print blanket and the photoreceptor that is below a corona breakdown threshold voltage but above a residual voltage remaining on the photoreceptor after being discharged by light.
Regarding claim 29, the residual voltage remaining on the photoreceptor after being discharged by light is a measured value.
Regarding claim 30, a non-transitory machine-readable storage medium storing instructions that when executed by a processor of a printing device, cause the printing device to: during a print cycle of a printing process, detect an interrupt from a printing subsystem; in response to detecting the interrupt, direct a bias unit to change a print blanket bias voltage from a print bias level to a null bias level; and insert a first null cycle into the printing process following the print cycle, wherein printing stops during the first null cycle; and maintain the print blanket bias voltage at the null bias level during the first null cycle (figures 2 and 6; [0030, 0034-0035]; The bias named: “non-zero null bias voltage” is not recited to have a non-zero magnitude).
Regarding claim 31, the instructions further causing the printing device to: insert an additional null cycle for each null cycle during which the interrupt persists; and maintain the print blanket bias voltage at the null bias level during each additional null cycle (figure 6, [0042]).
Regarding claim 32, the instructions further causing the printing device to: detect that the interrupt has stopped; and in response to detecting that the interrupt has stopped, change the print blanket bias voltage from the null bias level back to the print bias level (normal interrupt operation for any device with interrupt mode, figure 6, [0042]; The bias named: “non-zero null bias voltage” is not recited to have a non-zero magnitude)
Regarding claim 33, detecting that the interrupt has stopped occurs during a last null cycle in a series of null cycles that begins with the first null cycle (figure 6, [0044]).
Regarding claim 34, the last null cycle comprises the first null cycle.
Regarding claim 35, the null bias level is below a corona breakdown threshold voltage but above a residual voltage remaining on a photoreceptor of the printing device after being discharged by light (figures 2 and 6; [0030, 0034-0035, 0041-0044]. There are null cycles added as a part of the printing process and for the drying process.  In addition, when a current surge occurs, there is also a null cycle when the voltage is removed from the print blanket intermediate transfer member; the voltage would be chosen to ensure normal operation, thus, a voltage that is below breakdown and that prevents unwanted toner transfer by being above the V-light voltage such as suggest by Ishibashi and Takeuchi et al., cited below).
Yacoub strongly suggest changing the print blanket bias from the non-zero null bias voltage level back to the print bias level.
Yacoub ‘922 teaches cleaning the PIP and restarting the imaging process [0020].
Yacoub does not teach that a voltage is applied to the print blanket but a voltage is experienced by the print blanket as the voltage is cutoff by an open switch.  However, as the voltage is slowly lowered during delay, the voltage at any given time is equivalent to an applied voltage of the same magnitude.  It is design choice to select the latter.
Yacoub does not teach stopping the printing after a trigger during printing.
Scheade et al. teaches stopping the printing based on a stop trigger [0077-0081].
Both Yacoub, Yacoub ‘922, and Scheade are concerned with the operations of a printing press.  The rationale for this combination is the use of a known technique to improve similar devices in the same way.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use the teaching of Yacomb ‘922 with the teaching of Yacoub because it details the conventional process for the printing operations of the printing press.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use the teaching of Scheade with the teaching of Yacoub to allow users to control the operations of the printing press.
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 16 recites, “applying a non-zero null bias voltage to a print blanket.” Therefore, the claimed non-zero null bias voltage cannot be any voltage between the print bias voltage and the non-zero null bias voltage, but instead must be the non-zero null bias voltage as indicated in the claims. Similarly, the print bias voltage must be the print bias voltage as indicated in the claims, and not a voltage between the non-zero null bias voltage and the print bias voltage.
 However, the claimed non-zero null bias is not tied to a voltage with a magnitude of zero.  Thus, a voltage of zero being applied still meets the claim.  In addition, the voltage that occurs during the decay period at a point in time is not functionally different than that same voltage in magnitude being applied by a power supply.  Since this selected voltage would occur each time the “stopping the printing during the null cycle” occurs, this is not inventive to use a set voltage selected by choice and implemented by a power supply.
The claims remain rejected as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-21.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

QG